DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities: Line 2 of the claim recites in part, “directly below the inlet and the extends away from the inlet” and appears to be grammatically incorrect. A possible correction could be to remove “the” between “and” and “extends”.  
Appropriate correction is required.

Election/Restrictions
Applicant's election with traverse of group I, drawn to claims 1-10 in the reply filed on 13 July 2022 is acknowledged.  The traversal is on the ground(s) that claim 11, as amended in the reply filed 13 July 2022, does recite the guard column being disposed in a guard column coil having a column coil aspect ratio of less than 15 and that accordingly the particulars of the subcombination are required in both groups so the restriction requirement mailed 20 May 2022 should no longer be maintained.
The examiner acknowledges Applicant’s traversal and agrees that claim 11, now requiring the particulars of the subcombination, can be examined with claims 1-10. Accordingly, the restriction between group I, claims 1-10, and group II, claims 11 and 13-20 is hereby withdrawn and claims 11 and 13-20 are therefore examined herewith.
Applicant's additional election with traverse of species I, drawn to claims 3 and 14 in the reply filed on 13 July 2022 is acknowledged. In particular, Applicant’s argument that a column may be coiled within a cartridge then wound around the exterior of a cartridge or coiling a column around a cartridge passing a column inside the cartridge and then winding the column within the cartridge is considered persuasive and therefore the species election is hereby withdrawn. Accordingly, claims 4 and 15 are hereby rejoined and examined in addition to claims 1-11 and 13-20 for the reasons noted above.
Applicant further remarks that claims 1, 2, 5-11, 13, and 16-20, as currently recited are generic and that all of said claims should remain under examination.
Regarding the above, the examiner agrees that each of said claims are generic and are therefore being examined concurrently.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mustacich et al. US Pat 6,530,260 B1 (hereafter Mustacich) in view of Bhushan et al. Fabrication of micro-gas chromatograph columns for fast chromatography.
As to claim 1: Mustacich discloses a gas chromatography guard column assembly (fig. 2), comprising:
a guard column (col. 9, lines 49-51 regarding the guard column 66 that is referred to as a guard column) having a guard column inlet (fig. 2; the connection between the connector 74 that connects the injector port 62 to the guard column portion is considered to be an inlet) and a guard column outlet (fig. 2; the connection between the connector 70 that connects to the GC module 56 is considered to be an outlet).
Mustacich does not explicitly teach wherein the guard column is disposed in a guard column coil having a column coil aspect ratio of less than 15.
Bhushan teaches that chromatography columns may have aspect ratios of less than 15 (see last page under heading “5. Conclusions” wherein it is noted that micro-GC columns with aspect ratios of 14 were fabricated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guard column of Mustacich such that it is disposed in a guard column coil having a column coil aspect ratio of less than 15 because such columns are capable of fast separation of complex compounds in a few seconds with appropriate coating such as suggested in the last page of Bhushan under the heading “5. Conclusions” and accordingly would be useful for the gas chromatography system of Mustacich to increase separation speed.

As to claim 8: Mustacich as modified by Bhushan teaches the gas chromatography guard column assembly of claim 1, wherein the guard column has a column length from 0.75 m to 6 m (see Bhushan last page, under heading “5. Conclusions” wherein it is noted that the columns produced were up to 2 m long and therefore includes a length within 0.75 m and 6 m).

As to claim 11: Mustacich discloses a gas chromatography system, comprising:
an oven cavity (54; fig. 2 and see col. 9, lines 28-30);
a heater assembly localized to an internal surface of the oven cavity (the various components such as the GC oven 52 and the oven door 58 depicted in fig. 2 as well as the heater tube 152 and heater wire 154 as disclosed in col. 11, lines 12-21 are considered to be a heater assembly that is localized to an internal surface of the oven cavity 54);
an inlet (fig. 2; the connection between the connector 74 that connects the injector port 62 to the guard column portion is considered to be an inlet);
a guard column (col. 9, lines 49-51 regarding the guard column 66 that is referred to as a guard column) in fluid communication with the inlet and downstream of the inlet (the guard column is in fluid communication with the GC module 56 as depicted in fig. 2 and this module is downstream of the inlet as depicted);
an analytical column (138; fig. 5) in fluid communication with the guard column and downstream of the guard column (the outlet adapter 70 of Mustacich is further configured to engage an analytical column inlet because the guard column is in fluid communication with the GC module 56 as depicted in fig. 2 and this module in turn houses an analytical column 138 as depicted in fig. 5 and disclosed in col. 11, lines 1-6), the analytical column being disposed in an analytical column coil (see fig. 5 regarding the column 138 and coil in which it is disposed); and
a detector (92; fig. 2 and see col. 10, lines 3-6) in fluid communication with the analytical column and downstream of the analytical column (see figs. 5 and 6 as well as details in col. 11, lines 1-11 and col. 10, lines 3-15),
wherein the analytical column coil has an analytical column coil central axis aligned with a heater assembly central axis (see fig. 5; the analytical column coil of the analytical column 138 has a central axis aligned with a heater assembly central axis because each of the coil, heated tube 152, and heater wire 154 are aligned in a plane as depicted), and the guard column coil has a guard column coil central axis remote from the heater assembly central axis (the central axis defined by the direction of the guard column 66 is remote from the heater assembly central axis as depicted by their relative locations in fig. 2 because the guard column 66 follows a path distinct and remote from the central axis of the heater assembly as depicted in fig. 5).
Mustacich does not explicitly teach wherein the guard column is disposed in a guard column coil having a column coil aspect ratio of less than 15.
Bhushan teaches that chromatography columns may have aspect ratios of less than 15 (see last page under heading “5. Conclusions” wherein it is noted that micro-GC columns with aspect ratios of 14 were fabricated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guard column of Mustacich such that it is disposed in a guard column coil having a column coil aspect ratio of less than 15 because such columns are capable of fast separation of complex compounds in a few seconds with appropriate coating such as suggested in the last page of Bhushan under the heading “5. Conclusions” and accordingly would be useful for the gas chromatography system of Mustacich to increase separation speed.

As to claim 18: Mustacich as modified by Bhushan teaches the gas chromatography system of claim 11, wherein the guard column coil central axis is oriented at an angle of at least 30° with respect to the heater assembly central axis (see figs. 2, 4, and 5 of Mustacich; the guard column coil central axis that is an axis considered to point along the path of the direction of the guard column 66 is oriented at an angle of at least 30° with respect to the heater assembly central axis because the heater assembly central axis is that axis which is defined by the plane formed by the heater tube 152 and heater 154 as depicted in fig. 5 and at least portions of the guard column coil central axis are oriented at angle of at least 30° with respect to this axis as depicted by their relative positions in figs. 2, 4, and 5 [the heater axis is largely disposed horizontally in fig. 2 as depicted by the orientation of the GC module 56 as depicted in figs. 4 and 5]).

As to claim 19: Mustacich as modified by Bhushan teaches the gas chromatography system of claim 18, wherein the guard column coil central axis is orthogonal to the heater assembly central axis (see the 35 U.S.C. 103(a) rejection of claim 18 above; the heater assembly central axis largely is parallel with the left and right directions as depicted in fig. 2; accordingly, there is at least a portion of the guard column coil central axis that is orthogonal to the heater assembly central axis, namely, the portion where the inlet and the guard column 66 meet because this connection is vertical as depicted and is therefore orthogonal to the heater assembly central axis as previously defined).

Claims 2, 3, 5-7, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mustacich et al. US Pat 6,530,260 B1 (hereafter Mustacich) in view of Bhushan et al. Fabrication of micro-gas chromatograph columns for fast chromatography as applied above, and further in view of Kanai et al. US PG-PUB 2014/0290491 A1 (hereafter Kanai).
As to claim 2: Mustacich as modified by Bhushan teaches all of the limitations of the claimed invention as described above regarding claim 1, including a guard column (the guard column 66 of Mustacich as modified by the column disclosed in Bhushan, last page under heading “5. Conclusions” which has the aspect ratio of 14 as disclosed therein), but does not explicitly teach:
further including a cartridge configured to support the guard column.
Kanai teaches that gas chromatography columns may include cartridges (4; fig. 1) that are configured to support said columns (¶ 35 regarding the support member 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a cartridge configured to support the guard column of Mustacich as modified by Bhushan because such column cartridges are an art recognized means of providing both support for column sections and also allowing for a flow to be passed thereby as noted in Kanai ¶ 35 while simultaneously allowing for the column to be temperature controlled as desired as further noted in Kanai ¶ 39 and 42.

As to claim 3: Mustacich as modified by Bhushan and Kanai teaches the gas chromatography guard column assembly of claim 2, wherein the guard column is disposed within the cartridge (see ¶ 30 of Kanai; the column 16 is disposed within the cartridge as depicted in fig. 1 and accordingly the combination of Mustacich as modified by Bhushan and Kanai suggests the guard column 66 of Mustacich as modified by the column disclosed in Bhushan, last page under heading “5. Conclusions” being disposed therein).

As to claim 5: Mustacich as modified by Bhushan teaches all of the limitations of the claimed invention as described above regarding claim 2, including a guard column (the guard column 66 of Mustacich as modified by the column disclosed in Bhushan, last page under heading “5. Conclusions” which has the aspect ratio of 14 as disclosed therein) and a cartridge (4 of Kanai), but does not explicitly teach:
wherein the cartridge includes a cartridge wall having a plurality of apertures adjacent to the guard column, the plurality of apertures defining a cage structure.
Another embodiment of Kanai (see fig. 5 and ¶ 49-50) teaches that a cartridge (4; fig. 5) may include a plurality of apertures adjacent to the guard column (the openings which are opened when shutters 60 and 62 are opened as disclosed in ¶ 50 are adjacent to the column 16 that is also depicted in fig. 5), the plurality of apertures defining a cage structure (because the plurality of apertures seal the column 16 inside the cartridge 4 as depicted in fig. 5 but may be opened depending on the opened or closed status of the shutters 60 and/or 62, the plurality of apertures are considered to define a cage structure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cartridge of fig. 2 of Kanai to be replaced with that of the embodiment of fig. 5 of Kanai because heating or cooling may be selectively increased or decreased as noted in Kanai ¶ 50.

As to claim 6: Mustacich as modified by Bhushan and Kanai teaches the gas chromatography guard column assembly of claim 2, further including an inlet adapter (74 of Mustacich; see col. 9, lines 51-55) configured to engage a gas chromatograph inlet (the adapter 74 of Mustacich engages with the inlet formed at the connection between the adapter 74 that connects the injector port 62), the guard column inlet being disposed within and passing through the inlet adapter (fig. 2 of Mustacich; both the column 66 and the inlet between the injector 62 are disposed within and passing through the adapter 74 as depicted in fig. 2).

As to claim 7: Mustacich as modified by Bhushan and Kanai teaches the gas chromatography guard column assembly of claim 2, further including an outlet adapter (70 of Mustacich; fig. 2) in which the guard column outlet is disposed and to which the guard column outlet is engaged (the adapter 70 of Mustacich engages with the outlet formed at the connection between the adapter 70 that connects to the GC module 56), the outlet adapter being configured to further engage an analytical column inlet such that when the analytical column inlet is engaged, the guard column is in fluid communication with the analytical column (the outlet adapter 70 of Mustacich is further configured to engage an analytical column inlet because the guard column is in fluid communication with the GC module 56 as depicted in fig. 2 and this module in turn houses an analytical column 138 as depicted in fig. 5 and disclosed in col. 11, lines 1-6).

As to claim 13: Mustacich as modified by Bhushan teaches all of the limitations of the claimed invention as described above regarding claim 11, including a guard column (the guard column 66 of Mustacich as modified by the column disclosed in Bhushan, last page under heading “5. Conclusions” which has the aspect ratio of 14 as disclosed therein), but does not explicitly teach:
further including a cartridge configured to support the guard column.
Kanai teaches that gas chromatography columns may include cartridges (4; fig. 1) that are configured to support said columns (¶ 35 regarding the support member 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a cartridge configured to support the guard column of Mustacich as modified by Bhushan because such column cartridges are an art recognized means of providing both support for column sections and also allowing for a flow to be passed thereby as noted in Kanai ¶ 35 while simultaneously allowing for the column to be temperature controlled as desired as further noted in Kanai ¶ 39 and 42.

As to claim 14: Mustacich as modified by Bhushan and Kanai teaches the gas chromatography guard column assembly of claim 13, wherein the guard column is disposed within the cartridge (see ¶ 30 of Kanai; the column 16 is disposed within the cartridge as depicted in fig. 1 and accordingly the combination of Mustacich as modified by Bhushan and Kanai suggests the guard column 66 of Mustacich as modified by the column disclosed in Bhushan, last page under heading “5. Conclusions” being disposed therein).

As to claim 16: Mustacich as modified by Bhushan and Kanai teaches the gas chromatograph system of claim 13, wherein the cartridge (4 of Kanai; fig. 1) directly attaches to the inlet (in the combination of Mustacich as modified by Bhushan and Kanai, the cartridge 4 of Kanai that supports the column 66 of Mustacich is directly attached to the inlet formed as the portion which connects the injector port 62 to the column 66 via the connector 74 of Mustacich as depicted in fig. 2).

As to claim 17: Mustacich as modified by Bhushan and Kanai teaches the gas chromatography system of claim 16, wherein the guard column coil (the guard column 66 of Mustacich as modified by the column disclosed in Bhushan, last page under heading “5. Conclusions” which has the aspect ratio of 14 as disclosed therein) is disposed directly below the inlet and extends away from the inlet (see fig. 2 of Mustacich; the guard column 66 which has the guard column coil is disposed directly below the inlet which is the portion connecting the injector port 62 to the column 66 via the connector 74 and extends away from the inlet towards the GC module 56 as depicted).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mustacich et al. US Pat 6,530,260 B1 (hereafter Mustacich) in view of Bhushan et al. Fabrication of micro-gas chromatograph columns for fast chromatography as applied to claim 1 above, and further in view of Liu et al. US PG-PUB 2006/0186046 A1 (hereafter Liu).
As to claim 9: Mustacich as modified by Bhushan teaches all of the limitations of the claimed invention as described above regarding claim 1, including a guard column coil (the coil of guard column 66 of Mustacich disclosed in col. 9, lines 49-51), but does not explicitly teach:
wherein the guard column coil has a length from 1 mm to 10 mm.
Liu teaches that chromatography columns can have lengths from 1 mm to 10 mm (¶ 35 wherein it is noted that the length of the column is 0.5 cm or longer and is therefore 5 mm or longer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guard column of Mustacich to have a guard column coil length from 1 mm to 10 mm because such a length is an art recognized length that may be used in chromatographic applications such as suggested in Liu ¶ 35.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mustacich et al. US Pat 6,530,260 B1 (hereafter Mustacich) in view of Bhushan et al. Fabrication of micro-gas chromatograph columns for fast chromatography as applied to claim 1 above, and further in view of Hinton et al. US PG-PUB 2018/0059089 A1 (hereafter Hinton).
As to claim 10: Mustacich as modified by Bhushan teaches all of the limitations of the claimed invention as described above regarding claim 1, including a guard column coil (the coil of guard column 66 of Mustacich disclosed in col. 9, lines 49-51), but does not explicitly teach:
wherein the guard column coil has a diameter from 10 mm to 55 mm.
Hinton teaches that column coils may have diameters of 11 mm (¶ 125).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guard column of Mustacich such that it has a guard column coil diameter from 10 mm to 55 mm because such a diameter is an art recognized diameter that may be used in chromatographic applications such as suggested in Hinton ¶ 125.

Allowable Subject Matter
Claims 4, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 4: The prior art of record does not disclose or render obvious to the skilled artisan a guard column being coiled around a cartridge, when considered in combination with the limitations of parent claims 1 and 2.
As to claim 15: The prior art of record does not disclose or render obvious to the skilled artisan a guard column being coiled around a cartridge, when considered in combination with the limitations of parent claims 11 and 13.
As to claim 20: The prior art of record does not disclose or render obvious to the skilled artisan a guard column coil being disposed in a portion of an oven cavity having an average temperature deviating from a region in which the analytical column coil is disposed by at least 5 °C, when considered in combination with the limitations of parent claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/RANDY W GIBSON/Primary Examiner, Art Unit 2856